
	
		III
		111th CONGRESS
		1st Session
		S. RES. 86
		IN THE SENATE OF THE UNITED STATES
		
			March 26, 2009
			Mr. Brownback (for
			 himself and Mr. Roberts) submitted the
			 following resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		
			March 31, 2009
			Committee discharged; considered and agreed
			 to
		
		RESOLUTION
		Designating April 18, 2009, as
		  National Auctioneers Day.
	
	
		Whereas auctions have played an important role in the sale
			 and exchange of goods for nearly 2,000 years;
		Whereas auctions have been an integral part of the
			 marketplace in the United States and around the world;
		Whereas auctioneers sold nearly $268,400,000,000 in goods
			 and assets in 2008;
		Whereas the National Auctioneers Association has 5,000
			 members and has its headquarters in Overland Park, Kansas;
		Whereas, in 2008, members of the National Auctioneers
			 Association raised $16,000,000,000 for charity through benefit auctions;
		Whereas auctions are growing in popularity and are used
			 with increasing frequency in the marketplace;
		Whereas, through competitive bidding, auctions demonstrate
			 how the free enterprise system establishes fair market value;
		Whereas trained professional auctioneers ensure that
			 auctions are conducted in a manner that is fair to both buyers and
			 sellers;
		Whereas, in the past, Federal, State, and local
			 governments have designated days and weeks to celebrate auctioneers; and
		Whereas the designation by the Senate of April 18, 2009,
			 as National Auctioneers Day will heighten awareness of the
			 contributions made by auctions and auctioneers to the economy, culture, and way
			 of life of the people of the United States: Now, therefore, be it
		
	
		That the Senate designates April 18,
			 2009, as National Auctioneers Day.
		
